Citation Nr: 1525782	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-09 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune.
 
2.  Entitlement to service connection for erectile dysfunction (ED), including as a residual of prostate cancer.
 
3.  Entitlement to service connection for urinary incontinence, including as a residual of prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957, with subsequent reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the RO in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.   

A personal hearing was held in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a September 2014 decision, the Board reopened the previously denied claim of service connection for prostate cancer, and remanded that issue and the remaining issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Lejeune, North Carolina for some portion of time between October 1953 and November 1954.
 
2.  The Veteran underwent radical prostatectomy to treat adenocarcinoma of the prostate in October 1997, and his prostate cancer is in remission.

3.  The probative evidence of record is at least in equipoise as to whether it is at least as likely as not that the Veteran's prostate cancer, status post prostatectomy, is causally related to active duty, due to the Veteran's exposure to contaminated water at Camp Lejeune.

4.  The probative evidence of record is at least in equipoise as to whether it is at least as likely as not that the Veteran's current residuals of urinary incontinence and ED are causally related to active duty, due to the Veteran's exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in his favor, the criteria are met for entitlement to service connection for prostate cancer, status post prostatectomy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in his favor, the criteria are met for entitlement to service connection for residuals of prostate cancer, to include urinary incontinence and ED.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the December 2013 Board hearing.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like malignant tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Malignant tumors are listed in C.F.R. § 3.309(a).

The evidence does not reflect, and the Veteran does not contend, that he served in Vietnam during the Vietnam era, and thus the herbicide presumptions for Vietnam Veterans are inapplicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims service connection for prostate cancer, to include claimed residuals of erectile dysfunction (ED) and incontinence as a result of his exposure to contaminated water while he was stationed at Camp Lejeune, North Carolina during service.  In support of his claim, the Veteran has submitted extensive literature regarding the drinking water contamination that occurred at Camp Lejeune, North Carolina.

The evidence does not reflect, and the Veteran does not contend, that he served in Vietnam during the Vietnam era, and thus the herbicide presumptions for Vietnam Veterans are inapplicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In this regard, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  

In 2008, the National Academy of Sciences ' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) initiated studies.  NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes." The categories included:  (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. However, 14 diseases were placed into the category of limited/suggestive evidence of an association. A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists. NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include:  esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects. Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  

The Veteran's service personnel records reflect that he served on active duty in the U.S. Marine Corps from July 1953 to July 1957, and that he was stationed at Camp Lejeune, North Carolina, for periods between October 1953 to November 1954.  His service treatment records reflect that he was at Camp Lejeune in May 1954.  He was stationed aboard ships in January 1954, March 1954, and from March 1955 to July 1957.  

His service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of cancer (to include prostate cancer), urinary incontinence, or ED.  A May 1953 report of medical history reflects that the Veteran reported a history of bedwetting; the reviewing examiner noted that he had a history of enuresis up to age 12, with no current disability.  On separation examination in July 1957, the Veteran's genitourinary system was normal.  

Private medical records reflect that the Veteran was treated for impotence in October 1984 and December 1985, and it was noted to be somewhat improved in January 1987.  He was also treated for hypertension.  In June 1988, he was diagnosed with mild organic impotence, probably neurologic, rule out diabetes mellitus.  In October 1989, he was treated for ED, and the physician noted that his prostate was normal.  The diagnostic impression was mild organic impotence.  ED was also noted in private medical records dated in 1990.

An August 1995 private medical record reflects that the Veteran underwent a prostate biopsy in August 1995, based on a rising PSA and a family history of prostate cancer.

An October 1997 discharge summary from a private hospital reflects that the Veteran had a history of elevated PSA, and a negative biopsy in the past year.  An August 1997 biopsy showed adenocarcinoma.  He had no difficulty urinating and no dysuria. His past medical history included hypertension and diabetes mellitus.  He underwent a radical retropubic prostatectomy on October 1, 1997.  An October 1997 pathology report revealed adenocarcinoma of the prostate, with no evidence of malignancy in the lymph nodes, seminal vesicles or vas deferens.  The clinical history was elevated PSA and impotence secondary to diabetes mellitus.  It was noted that his brother was recently treated for prostate cancer.

By a letter dated in October 1997, a private physician, D.L.S., MD, indicated that the Veteran had a radical prostatectomy in early October 1997.

Medical records dated after October 1997 are negative for evidence of recurrent prostate cancer.  Rather, subsequent medical records reflect a diagnosis of prostate cancer, status post radical prostatectomy, or prostate cancer, NED (no evidence of disease).

The Veteran's original December 1998 claim for service connection for prostate cancer was denied in a March 1999 rating decision.

Private medical records from North Carolina Urological Associates dated in 2001 and 2002 reflect that the Veteran was treated for incontinence.

A July 2004 VA primary care note reflects that the Veteran had a history of prostate cancer, and was a 5-year survivor, and had not been seen by the urology department in quite a while.  His PSAs had been monitored.  The diagnoses were hypertension and diabetes.

A July 2005 private medical record from North Carolina Urological Associates reflects that he had ED, and his PSA was less than 0.1.

In April 2010, the Veteran filed a claim for service connection for prostate cancer, loss of consortium, and continence, this time contending that these conditions are due to exposure to contaminated water while he was stationed at Camp Lejeune in the 1950s.  

A March 2011 VA primary care note reflects that the Veteran had prostate carcinoma status post prostatectomy in October 1997, with no evidence of recurrent disease.  His active problems included diabetes mellitus, diagnosed in 1991, and hypertension.  It was noted that a PSA test was 0.04 in November 2010.  The Veteran reported that he was exposed to contaminated water at Camp Lejeune in 1953 to 1954.

By a letter dated in August 2011, a private urologist from Associated Urologists of North Carolina, S.F.S., MD, indicated that he was treating the Veteran for lower urinary tract voiding symptoms and ED, and he was status post a radical retropubic prostatectomy for prostate cancer years ago.  He said that the Veteran's urinary symptoms were primarily nocturia, and that a cystoscope showed no gross evidence of obstruction, and it appeared that his anastomosis had healed nicely after his prostatectomy.  He indicated that the Veteran's ED was refractory to medical therapy, and that this was usually what occurred particularly in patients who have suffered from prostate cancer and undergone a radical retropubic prostatectomy.

In a February 2013 VA medical opinion, a VA physician and subject matter expert reviewed the Veteran's medical records.  He noted that Marines serving at Camp Lejeune were presumed to be exposed to water contaminated mainly with perchloroethylene but also trichloroethylene, benzene and vinyl chloride.  He noted that the Veteran's claims file established that he served at Camp Lejeune, and that he underwent a radical prostatectomy in 1997.  He opined that the Veteran's prostate cancer was less likely than not the result of his contaminated water exposure at Camp Lejeune.  Moreover, his erectile dysfunction was not the result of contaminated water exposure based on the nexus opinion stated above.  In addition, his erectile dysfunction has been reported in the medical records to be the result of diabetes mellitus Type 2.  The rationale for his opinion was that prostate cancer is increasingly seen in the fifth/sixth decades of life and beyond.  This cancer is frequently seen in men in the general population irrespective of environmental exposures.  Family history and those of African American descent have an increased risk for the development of prostate cancer.  Diet and infection have also been implicated as risk factors.  Agent Orange is an environmental exposure linked with prostate cancer, but other exposures have not been as readily accepted as a cause for prostate cancer. 

He stated that the Veteran's presentation at age 62 or 63 with prostate cancer was consistent with what is seen in the general population.  The text book by National Research Council (NRC) entitled "contaminated water supplies at Camp Lejeune assessing potential health effects" does not support prostate cancer as the result of exposures to perchloroethylene and trichloroethylene.  The Institute Of Medicine conclusions in 2003 and in 2008 and their review of updated literature on occupational exposure to trichloroethylene and perchloroethylene indicates that there is inadequate/insufficient evidence to support an association between chronic exposure to trichloroethylene or perchloroethylene. These studies took into consideration periods of exposure in excess of four years.  Lastly, the Veteran's diagnosis of prostate cancer came approximately 40 years after his exposure to contaminated water.  This latency is exceptionally long if one was to consider exposures to contaminated water to be causative.  He stated that given the paucity of occupational/environmental evidence supporting a link between prostate cancer and these exposures and the Veteran's presentation as typically seen in the general population, it is my medical opinion that his prostate cancer and therefore erectile dysfunction are less likely than not the result of his contaminated water exposure at Camp Lejeune. 

This case was previously before the Board in September 2014, and the Board reopened the previously denied claim of service connection for prostate cancer, and remanded the case for additional development, primarily a VA examination. The Board noted that the VA subject matter expert's February 2013 opinion addressed a possible relationship between trichloroethylene (TCE) and tetrachloroethylene (PCE) and prostate cancer, but did not address any relationship with other known contaminates of the water at Camp Lejeune, including 1,2-dichloroethylene (DCE), vinyl chloride and benzene.  See Chemicals Involved, Agency for Toxic Substances & Disease Registry (ATSDR), Centers for Disease Control & Prevention (CDC). 

Further, the VA subject matter expert based his opinion primarily on a National Research Council (NRC) report from 2009, which found there was insufficient or inadequate evidence of an association between TCE and PCE and prostate cancer. See Report in Brief, Contaminated Water Supplies at Camp Lejeune:  Assessing Potential Health Effects, Nat'l Research Council 10 (2009).  However, that report failed to address a study, published in 2000, that identified prostate cancer as a health problem reported by people of all ages who worked with TCE and PCE. See Camp Lejeune:  Contamination and Compensation, Looking Back, Moving Forward, Hearing Before the Subcomm. on Investigations & Oversight, H. R. Comm. on Science & Technology , 111th Cong. (Sept. 16, 2010) (statement of Christopher Portier, Director, ATSDR).

VA outpatient treatment records dated in 2013 reflect that the Veteran reported that he was exposed to toxins in the water at Camp Lejeune during service.  Such records also note his medical history of prostate cancer status post prostatectomy, with no evidence of recurrent disease, and reflect treatment for urinary incontinence and ED.  In February 2013, the Veteran complained of incontinence that started after his total prostatectomy in 1997.  A March 2013 VA urology note reflects that the Veteran reported that since his 1997 prostatectomy, he had developed incontinence.  The diagnostic impression was history of radical retropubic prostatectomy for prostate cancer with expected incontinence and ED.  June and September 2013 urology notes reflect a diagnosis of status post radical retropubic prostatectomy with incontinence and ED.  A June 2013 VA urology note reflects that a laboratory test for prostate specific antigen (PSA) was 0.03 ng/mL.  A September 2013 PSA was 0.07 ng/mL.  

In July 2013, VA received a letter from a private physician, R.V.G., MD, who indicated that the Veteran told him he was exposed to contaminated water during service at Camp Lejeune in 1953 and 1954, and years later, he developed prostate cancer, for which he had extensive surgery.  He stated that this surgery led to erectile dysfunction and other significant genitourinary problems, and that the Veteran felt that the contaminated water mentioned above is related to his prostate cancer.  Dr. G. stated that he was a cardiologist, not a urologist, but had some exposure to this discipline.  He concluded, "Therefore, with this in mind, it is my opinion that it is as likely as not that the toxic chemicals (carcinogens) caused the cancer to develop."

By a letter dated in August 2013, a private physician, C.W.L., MD, indicated that he was a board certified cardiothoracic surgeon and was currently practicing as a thoracic oncologist.  He noted the history of water contamination at Camp Lejeune from 1947 to 1987, and the Veteran's service there in the 1950s, and also noted that the Agency for Toxic Substances and Disease Registry lists prostate cancer as one of the problems seen in individuals of all ages that worked with or had been exposed to TCE and PCE.  He stated that the findings from this Agency and its reversal regarding the statement on the toxicity of the water during this period strongly supported the fact that this contaminated water had great potential to contribute to medical problems in those individuals who resided at Camp Lejeune during this time frame and either drank the water or were exposed to it. He indicated that exposures to such chemicals can cause cancers and other medical problems many years after the initial exposure.  He opined that it is as likely as not that the Veteran's development of prostate cancer was directly related to his exposure and use of the contaminated water at Camp Lejeune during his time stationed there from 1953 to 1957.

By a letter dated in November 2013, C.L.E., Ph.D., stated that he was a licensed clinical psychologist and psychoneuroendocrinologist.  He said he reviewed the Veteran's service records, medical records, and relevant papers regarding TCE, PCE, carcinoma, and benzene.  He opined that based on this review, with reasonable certainty and to the best of his medical abilities, that the Veteran's prostate lesion was likely the result of his exposure to PCE, TCE, benzene and other toxins and carcinogens while stationed at Camp Lejeune during his active military service.  He opined that it was more likely than not, that his subsequent urogenital dysfunction which resulted from non-nerve-sparing prostate cancer surgery was a secondary effect of his exposure to PCE, TCE, benzene and other toxins and carcinogens while stationed at Camp Lejeune during his active military service. 

A May 2014 private medical record from T.G., MD, reflects that the Veteran had a history of prostate cancer status post radical prostatectomy in 1997.  He reported chronic stress incontinence and total ED since his prostatectomy.  Dr. G. noted that he had a past medical history of diabetes mellitus, hypertension, benign prostatic hypertrophy and overactive bladder.  His PSA was described as low, at 0.07 in September 2013.  The diagnostic impression was prostate cancer, NED (no evidence of disease), and incontinence and impotence as a result of his treatment for prostate cancer.

The Veteran underwent a VA compensation examination in November 2014.  The examiner indicated that the claims file was reviewed.  The listed diagnoses were ED, diagnosed in 1986, neoplasm of the male reproductive system, diagnosed in 1996, and status post radical retropubic prostatectomy secondary to adenocarcinoma, diagnosed 1997.  He opined that the etiology of ED was organic and non-organic worsening of the condition status post prostatectomy in 1997.  He opined that the worsening of the Veteran's erectile dysfunction was in part
attributable to his radical prostatectomy.  He said the Veteran had a malignant neoplasm that was in remission.  He noted that the Veteran's voiding dysfunction began 30 days after the surgery, and was status post prostatectomy.  He opined that the Veteran's urinary incontinence was secondary to radical retropubic prostatectomy.  

The examiner concluded that after reviewing the Veteran's medical records and performing a history and an examination, he was unable to provide a medical opinion regarding whether the Veteran's prostate cancer, ED, and urinary incontinence are etiologically related to his active service, to include exposure to PCE, TCE, DCE,vinyl chlorides and benzene contaminates in the water at Camp Lejeune from October 29, 1953 to November 26, 1954 without resorting to speculation due to the examiner not having the necessary knowledge or training.  There was evidence in the Veteran's medical records that he received several treatments of prostaglandin injections for his ED prior to his diagnosis of prostate cancer but this examiner is unable to relate this treatment to his cancer. 

The examiner concluded, that after reviewing the Veteran's medical records and performing a history and an examination, it was his  medical opinion that it is as likely as not (a 50 percent or greater probability) that the Veteran currently has erectile dysfunction that was aggravated (that is chronically worsened) by the Veteran's October 1997 surgery to remove his prostate cancer.  The rationale was as follows.  Although it was clear from the Veteran's medical records that he was diagnosed and treated for ED prior to his radical prostatectomy, he was able to obtain and maintain with treatment an erection as documented in his records.  However, after his surgery for prostate cancer, he experienced a total loss of the ability to obtain an erection with or without treatment.  Therefore his previous ED was aggravated by his prostate surgery.   

The examiner opined that it was at least as likely as not (a 50 percent or greater probability) that the Veteran currently has incontinence that is proximately due to his October 1997 surgery to remove prostate cancer.  He noted that radical prostatectomies have in the past had a high rate of subsequent residual urinary incontinence. 

The record indicates that the Veteran was first diagnosed with prostate cancer in 1997, approximately 40 years following his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The weight of the competent and credible evidence does not reflect, and the Veteran does not contend, that he has experienced continuous symptoms associated with prostate cancer, ED, and urinary incontinence since active duty.  

The evidence does not show that prostate cancer manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection may not be granted on a presumptive basis.

The Board finds that the evidence of record is in equipoise as to whether the Veteran's prostate cancer (in remission) is due to exposure to contaminated water at Camp Lejeune during service.  While the private physicians did not all provide adequate supporting rationales for their positive nexus opinions, the Board also notes that the rationale provided for the negative February 2013 VA examiner's opinion is not entirely adequate, primarily because the examiner did not consider all of the substances which have been found to contaminate the water at Camp Lejeune.  Moreover, while the Veteran was noted to have nonservice-related risk factors for prostate cancer (namely age and ethnicity), the examiner did not state, and the VA does not recognize, that the presence of such risk factors alone excludes the Veteran from service connection for prostate cancer.  Also, the VA examiner did not exclude the Veteran's exposure to contaminated water in service as being a cause of the Veteran's prostate cancer.  While the VA examiner noted that literature does not document a connection between exposure to contaminated water and prostate cancer, applicable law pertaining to Camp Lejeune cases, as outlined above, reflect no such requirement.  Rather, although no "presumptive" disease is attributed to service at Camp Lejeune by statute, regulation or VA policy, medical evidence indicating a disease may be related to the water contaminants is for consideration.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning). 

The November 2014 VA examiner did not provide a medical opinion as to whether prostate cancer and prostate cancer residuals are due to exposure to contaminated water at Camp Lejeune, based on a lack of necessary knowledge or training.

Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's prostate cancer is due to exposure to contaminated water at Camp Lejeune.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his prostate cancer (currently in remission), the Board finds that service connection is warranted for this disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to the claim for service connection for ED, the Board notes that this condition was noted years prior to the 1997 prostatectomy, and some of the competent medical evidence has linked this condition to diabetes mellitus, a non-service-connected condition.  However, the Board finds that the weight of the competent and credible evidence shows that this condition is at least partly related to the prostate cancer and subsequent surgery, and thus service connection is also warranted for this condition.

Finally, the Board finds that the preponderance of the probative evidence links current urinary incontinence to residuals of prostatectomy for prostate cancer, and service connection is warranted for this condition.


ORDER

Service connection for prostate cancer, status post prostatectomy, is granted.

Service connection for urinary incontinence is granted. 

Service connection for ED is granted. 




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


